Citation Nr: 0500715	
Decision Date: 01/11/05    Archive Date: 01/19/05

DOCKET NO.  03-28 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUE

Entitlement to an increased evaluation for dysthymic 
disorder, currently evaluated as 10 percent disabling..  



ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel





INTRODUCTION

The veteran had active service from October 1996 to May 2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which granted service connection for dysthymic 
disorder (claimed as anxiety disorder) with an evaluation of 
10 percent, effective May 12, 2001.  

The Board notes that a November 2001 rating decision granted 
service connection for lumbosacral strain with a 
noncompensable evaluation and service connection for migraine 
headaches with a noncompensable evaluation, both with an 
effective date of May 12, 2001.  Notice of this rating 
decision was issued on November 29, 2001.  

In March 2003, the veteran submitted a notice of disagreement 
(NOD) as to the issues of her service-connected conditions of 
dysthymic disorder (claimed as anxiety disorder), lumbosacral 
strain, and migraine headaches.  On March 17, 2003, the 
veteran was issued a letter which informed her that the 
above-mentioned NOD had been received.  The letter further 
informed her that her filing of the NOD was untimely with 
regard to her service-connected lumbosacral strain and 
migraine headaches, as it was received more than one year 
from the date of notification.  The letter stated that the 
NOD would be considered a request to reopen these claims.  

In May 2003, a statement of the case (SOC) was issued 
regarding the issue of entitlement to an increased evaluation 
for dysthymic disorder (claimed as anxiety disorder).  In May 
2003, the veteran submitted a VA Form 9 in which she 
indicated in section 9.B. that she was only appealing her 
service-connected conditions of lumbosacral strain and 
migraine headaches.  However, in section 10 of the form the 
veteran continued to express her disagreement with the 10 
percent evaluation which was assigned for her dysthymic 
disorder (claimed as anxiety disorder).  She stated that she 
should have received at least a 30 percent evaluation for 
this condition.  In 


July 2003, the RO issued a rating decision which increased 
the veteran's service-connected conditions of lumbosacral 
strain and migraine headaches to 10 percent disabling each, 
both with an effective date of March 3, 2003.  

In view of the foregoing, the Board will accept the May 2003 
VA Form 9 as a valid substantive appeal as to the issue of 
entitlement to an increased evaluation for dysthymic disorder 
(claimed as anxiety disorder).  As to the veteran's service-
connected conditions of lumbosacral strain and migraine 
headaches, these issues are not presently on appeal and, 
thus, not properly before the Board at this time.  In this 
regard, a December 2003 RO letter reiterated that her March 
2003 NOD was untimely as to her service-connected conditions 
of lumbosacral strain and migraine headaches and that such 
was treated as a claim to reopen with regard to those issues.  
The letter further informed her that she had until July 14, 
2004 to appeal the July 2003 rating decision.                 


REMAND

The Board initially notes that legislative changes have 
significantly altered VA's duty to assist, to include 
elimination of the requirement of submission of a "well-
grounded" claim before the duty to assist attaches.  See 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  

Here, the veteran has not been issued a VCAA letter which 
informed her of the evidence necessary to establish 
entitlement to an increased evaluation for her service-
connected dysthymic disorder (claimed as anxiety disorder).  
The Board notes that the March 2003 letter addressed only the 
veteran's service-connected conditions of lumbosacral strain 
and migraine headaches.  Under the circumstances, the Board 
has determined that it cannot issue a decision on the 
appellant's claim without prejudicing her right to due 
process of law.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  The Board therefore concludes that due process 
considerations mandate that the RO must consider the 
appellant's claim under the 


legislative changes contained in the Veterans Claims 
Assistance Act and insure compliance with that legislation 
with respect to both the duty to assist and the duty to 
notify.  

Additionally, the Board notes that the veteran has not been 
afforded a VA examination to assess the nature and severity 
of her service-connected dysthymic disorder (claimed as 
anxiety disorder) in several years.  Therefore, the Board 
directs that the RO schedule the veteran for a VA 
examination.  

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC for the following actions:

1.  The RO should review the claims file 
and ensure that all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully complied with and 
satisfied.  See also 66 Fed. Reg. 45620-
32 (August 29, 2001) (codified at 38 
C.F.R. § 3.159).  The RO is specifically 
directed to issue the veteran a letter 
informing her of the evidence necessary 
to establish entitlement to an increased 
evaluation for her service-connected 
dysthymic disorder (claimed as anxiety 
disorder).  The RO should also ensure 
compliance with VA's obligations under 
the VCAA as interpreted by Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

2.  Thereafter, the RO should schedule 
the veteran for a VA psychiatric 
examination in order to determine the 
current nature and severity of her 
dysthymic disorder.  All indicated tests 
should be accomplished.  Psychological 
testing should be done if deemed 
appropriate by the examiner.  In 
addition, the examiner's 


findings must address the presence or 
absence of the manifestations described 
in 38 C.F.R. § 4.130.  The examiner 
should render an opinion as to what 
effect the service-connected disability 
has on the veteran's social and 
industrial adaptability.  A Global 
Assessment of Functioning (GAF) should be 
provided, and the examiner should explain 
the meaning of the score.  The claims 
folder and a copy of this REMAND must be 
provided to and reviewed by the examiner 
in conjunction with the examination.  The 
examination report should reflect that 
such a review was conducted.  All 
clinical findings and opinions, and the 
bases therefor, should be set forth.

3.  The RO should then readjudicate the 
claim and, thereafter, if the claim on 
appeal remains denied, the veteran and 
her representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.      

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required by the appellant unless she receives further notice 
from the RO.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	C.W. SYMANSKI	
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




